           Case 5:17-cr-00289-C Document 75 Filed 03/04/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
                                               )
              vs.                              )           No. CR-17-289-2-C
                                               )
RASHAD DOMINIQUE MAYO,                         )
                                               )
                             Defendant.        )

                        MEMORANDUM OPINION AND ORDER

       Defendant has filed a request seeking early compassionate release. In support,

Defendant does not identify any medical condition that increases his risk of complication

should he contract COVID-19. Indeed, the basis for his request is a need to assist his

family. Defendant requests the Court to release him to home confinement. Plaintiff has

filed a Response to the request and the matter is now at issue.

       18 U.S.C. § 3582(c)(1)(A) imposes three criteria to be considered when addressing

a request for compassionate relief:        (1) filing requirements; (2) extraordinary and

compelling reasons; and (3) that the reduction is consistent with the 18 U.S.C. § 3553

factors.   As Plaintiff notes, Defendant has not met the required step of exhausting

administrative remedies. Section 3582(c)(1)(A) requires an individual seeking relief to

first file a request with the warden at the facility of incarceration. If that request is denied

or deemed denied, then and only then may relief be sought in court. Here, Defendant gives

no indication that he has requested relief and then waited more than 30 days for a response

prior to seeking relief from the Court. Further, Defendant has offered no evidence that he
           Case 5:17-cr-00289-C Document 75 Filed 03/04/21 Page 2 of 2




suffers from a serious health condition. Thus, his request also fails the second step. Finally,

even if the Court considered Defendant’s request, the relief he seeks is beyond the authority

of the Court. Defendant requests the Court move him to home confinement. Granting a

Defendant home confinement is not a reduction in sentence but a change in the location

and conditions of confinement. See United States v. Ko, 739 F.3d 558, 561 (10th Cir.

2014). Where a prisoner serves their term of incarceration is a matter for the Bureau of

Prisons, not the Court. See Tapia v. United States, 564 U.S. 319, 331 (2011). The Court

has no role in specifying where Defendant serves his term of imprisonment. Accordingly,

his request for Compassionate Release will be denied.

       For the reasons set forth herein, Defendant’s request for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) (Dkt. No.73) is DENIED.

       IT IS SO ORDERED this 4th day of March 2021.




                                              2
